DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Duplicate Claim Warning
Applicant is advised that should claims 1 or 16 be found allowable, claims 17 or 22, as applicable will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 13-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. (previously cited) in view of Johansen et al. (US PGPub No. 2002/0119136) and Ramirez et al. (previously cited).
Ames et al. teach a single solution disinfectant concentrate composed of water, sodium carbonate (buffer system component) at 0.9 wt%, tetraacetyl ethylenediamine at 5.7 wt%, Rovol T500, and hydrogen peroxide at 2.1 wt% (see example 5). Rovol® T500 is an alcohol containing oxyethylene based nonionic surfactant (see paragraph 18). The example also details a ready-to-use version that is further diluted with water and both it and the concentrate are usable by a consumer. The concentrate is generated by combining a small amount of water with a solid part A and a liquid part B (see paragraph 10 and example 5). More generally, part A is composed of 0 to 10 wt% sodium carbonate, 0 to 5 wt% stabilizer, 30-60 wt% TAED, and other excipients up to 100% (see paragraphs 25-32). This corresponds to a range of mass ratios of sodium carbonate to TAED of 0:1 to 1:3. The concentrate example provides part A with 6.5 wt% sodium carbonate. The composition of Ames et al. details a pH range of 5.5 to 8 upon 
Johansen et al. teach disinfecting compositions that include hydrogen peroxide and an activator that is envisioned as TAED (see abstract and paragraphs 7 and 162). They go on to teach the inclusion of non-ionic surfactants that are envisioned as oxyethylene based alcohols as well as non-alcohol amine oxides (see paragraphs 82 and 120-123).
Ramirez et al. teach a hydrogen peroxide based solution for disinfecting surfaces (see abstract and column 1 lines 18-34). The addition of monocarboxlic acids and polycarboxylic acid is taught to enhance the germicidal efficacy of the composition (see column 4 lines 18-21). Acetic acid and citric acid are preferred options in these two categories, respectively, and exemplified together multiple times (see column 4 lines 31-32 and examples 2 and 3). Stabilizers for the hydrogen peroxide are also taught and they include hydroxyethane 1,1-diphosphonic acid  (called 1-hydroxyethylidene 1,1-diphosphonic acid; HEDP) (see column 5 lines 11-18; instant claims 13-15). This component is employed at 0.28 wt% (see column 9 lines 1-5 and example 1). Ramirez et al. also teach the inclusion of buffers that achieve a desired pH (see column 3 lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of sodium carbonate within the range envisioned by Ames et al. The 0.9 wt% in the concentrate corresponds to 6.5 % sodium carbonate in part A, thus the provided range of 0 to 10 wt% in part A yields a range of sodium carbonate that embraces or overlaps the claimed ranges. Thus the ranges are obvious (see instant claims 6 and 8). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05; instant claims 6 and 8). It also would have been obvious to add citric acid and acetic acid, as taught by Ramirez et al., to the composition of Ames et al. as the application of the same technique to a similar product in order to yield the same improvement. Here the combination of citric acid and acetic acid, in particular was known and suggested to improve the antimicrobial efficacy of hydrogen peroxide based compositions. The examples of Ramirez et al. suggest manipulation of the proportions at the lower end of the range given their exemplification of values of 0.5 wt% and less (see instant claims 11-12). Similarly it would have been obvious to add a buffer and HEDP stabilizer at a proportion as detailed by Ramirez et al. as the application of the same technique to a similar product in order to yield the same improvement (see instant claims 14, 16, and 22). Further, the exchange of the amino oxide non-ionic surfactant of Johansen et al. for the Rovol® T500 of the example taught by Ames et al. would have been obvious as the In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here recitations about the stability of the hydrogen peroxide concentration and pH over time are detailed in the instant claims. The compositions rendered obvious by the modified teachings of Ames et al. contain all the claimed components at the claimed proportions as well as a stabilizer for the hydrogen peroxide. Thus the recognition and recitation of stability functions of such compositions by the applicant do not distinguish the claimed composition from these prior art teachings.  Therefore claims 1, 6, 8, 13-14, and 17-21 are obvious over Ames et al. in view of Johansen et al. and Ramirez et al.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. in view of Johansen et al. and Ramirez et al. as applied to claims 1, 6, 8,   above, and further in view of Ramirez et al. (US PGPub No. 2005/0058719 – henceforth Ramirez B).
Ames et al. in view of Johansen et al. and Ramirez et al. render obvious the limitations of instant claims 14 and 17 where HEDP is included. The instantly claimed proportion for this component is not detailed.
Ramirez B teaches a hydrogen peroxide based solution for disinfecting surfaces (see abstract and paragraph 7). Stabilizers for the hydrogen peroxide are also taught and they include HEDP (see paragraph 32). Various proportions of HEDP are included in a number of examples such as 0.3 wt% and 0.6 wt % (see examples VIII and XI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of the HEDP in the composition of Ames et al. in view of Johansen et al. and Ramirez et al. within a known range as detailed by Ramirez B and in particular to employ their exemplified proportions. This modification would have been obvious as the combination of prior art elements according to known methods to yield predictable results. Therefore claims 16 and 22 are obvious over Ames et al. in view of Johansen et al., Ramirez et al., and Ramirez B.

Claims 1, 6, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glasbey et al. in view of Ramirez et al.
Glasbey et al. teach a disinfectant composition composed of a solution free of alcohol and containing monosodium phosphate at 0.013 wt%, citric acid, TAED at 0.4 wt%, as well as hydrogen peroxide at 0.1136 wt% (see example 5).  The compositions Clostridium difficile as well as the use of the composition to disinfect surfaces upon application (see page 11 lines 20-21). Further, acidifying agents are envisioned as monosodium phosphate and monosodium carbonate (sodium carbonate) (see paragraph 68). Acetic acid is not a taught component.
Ramirez et al. teach a hydrogen peroxide based solution for disinfecting surfaces (see abstract and column 1 lines 18-34). The addition of monocarboxlic acids and polycarboxylic acid is taught to enhance the germicidal efficacy of the composition (see column 4 lines 18-21). Acetic acid and citric acid are preferred options in these two categories, respectively, and exemplified together multiple times (see column 4 lines 31-32 and examples 2 and 3). The concentration of the acid combination is taught to range from 0.05 to 4 wt% (see column 4 lines 26-30). Examples provide compositions with varying proportions where one provides acetic acid at 0.3 wt% and citric acid at 0.5 wt% (see example 3). Stabilizers for the hydrogen peroxide are also taught and they include HEDP (see column 5 lines 11-18; instant claims 13-15). In addition, they teach application of the product via spraying with a dispenser (see paragraph 38; instant claim 20).
In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here recitations about the stability of the hydrogen peroxide concentration and pH over time are detailed in the instant claims. The compositions rendered obvious by the modified teachings of Glasbey et al. contain all the claimed .

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Glasbey et al. in view of Ramirez et al.as applied to claims 1, 6, 11-14, and 17-20 above, and further in view of Ramirez B.
Glasbey et al. in view of Ramirez et al. render obvious the limitations of instant claims 14 and 17 where HEDP is included. The instantly claimed proportion for this component is not detailed.
Ramirez B teaches a hydrogen peroxide based solution for disinfecting surfaces (see abstract and paragraph 7). Stabilizers for the hydrogen peroxide are also taught and they include HEDP (see paragraph 32). Various proportions are included in a number of examples such as 0.3 wt% and 0.6 wt % (see examples VIII and XI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of the HEDP in the composition of Glasbey et al. in view of Ramirez et al. within a known range as detailed by Ramirez B and in particular to employ their exemplified proportions. This modification would have been obvious as the combination of prior art elements according to known methods to yield predictable results. Therefore claims 16 and 22 are obvious over Glasbey et al. in view of Ramirez et al. and Ramirez B.


Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive.  In light of the amendment, the previous grounds of rejection are withdrawn and new grounds of rejection are presented in their place.
It is noted that the applicant argues that Ames did not teach a single solution. This is incorrect given the examples of Ames et al. that teach precisely such a preparation, as is highlighted in the rejection. The applicant also argues that the amount of HEDP stabilizer employed in Glasbey et al. if used in place of ethylenediamine tetraacetic acid (EDTA) is lower than that instantly claimed. The rejections did not previously nor do they currently suggest replacing EDTA with HEDP. Instead they employ teachings about the proportions of HEDP acting as a stabilizer in hydrogen peroxide compositions to inform the selection of the proportions of this component in the modified prior art references.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CARALYNNE E HELM/           Examiner, Art Unit 1615                                                                                                                                                                                             

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615